EXHIBIT 10.1

 

EXECUTION VERSION

 

$600,000,000


ZYNGA INC.

0.25% CONVERTIBLE SENIOR NOTES DUE 2024



PURCHASE AGREEMENT

 

 

 

 

 

 

June 11, 2019

 

 

 

--------------------------------------------------------------------------------



June 11, 2019

Morgan Stanley & Co. LLC

BofA Securities, Inc.

 

c/o Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036

c/o BofA Securities, Inc.
One Bryant Park
New York, New York 10036

 

Ladies and Gentlemen:

Zynga Inc., a Delaware corporation (the “Company”), proposes to issue and sell
to the several purchasers named in Schedule I hereto (the “Initial Purchasers”),
for whom you are acting as representatives (the “Representatives” or “you”),
$600,000,000 principal amount of its 0.25% Convertible Senior Notes due 2024
(the “Firm Securities”) to be issued pursuant to the provisions of an Indenture
to be dated as of June 14, 2019 (the “Indenture”) between the Company and Wells
Fargo Bank, National Association, as Trustee (the “Trustee”).  The Company also
proposes to issue and sell to the Initial Purchasers not more than an additional
$90,000,000 principal amount of its 0.25% Convertible Senior Notes due 2024 (the
“Additional Securities”) if and to the extent that the Representatives shall
have determined to exercise, on behalf of the Initial Purchasers, the right to
purchase such Additional Securities granted to the Initial Purchasers in
Section ‎2 hereof.  The Firm Securities and the Additional Securities are
hereinafter collectively referred to as the “Securities”. The Company’s Class A
Common Stock, par value $0.00000625 per share, are hereinafter referred to as
the “Common Stock.”  The Securities will be convertible into cash, shares of
Common Stock (the “Underlying Securities”) or a combination of cash and
Underlying Securities, at the Company’s election.

In connection with the offering of the Firm Securities, the Company is
separately entering into capped call transactions with one or more
counterparties, which may include one or more of the Initial Purchasers and/or
their affiliates and/or other financial institutions (each, a “Capped Call
Counterparty”), in each case pursuant to a capped call confirmation (each, a
“Base Capped Call Confirmation”), each dated the date hereof, and in connection
with the issuance of any Additional Securities, the Company and each Capped Call
Counterparty may enter into additional capped call transactions, in each case,
pursuant to an additional capped call confirmation (each, an “Additional Capped
Call Confirmation”), each to be dated the date on which the option granted to
the Initial Purchasers pursuant to Section 2 hereof to purchase such Additional
Securities is exercised (the “Additional Capped Call Confirmations”, and
together with the Base Capped Call Confirmations, the “Capped Call
Confirmations”).

 

--------------------------------------------------------------------------------

 

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities and the Underlying
Securities, the terms of the offering and a description of the Company.  For
purposes of this Agreement, “Additional Written Offering Communication” means
any written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum or the Final Memorandum; “Time of Sale
Memorandum” means the Preliminary Memorandum together with each Additional
Written Offering Communication or other information, if any, each identified in
Schedule II hereto under the caption “Time of Sale Memorandum”; and “General
Solicitation” means any offer to sell or solicitation of an offer to buy the
Securities or the Underlying Securities by any form of general solicitation or
advertising (as those terms are used in Regulation D under the Securities
Act).  As used herein, the terms Preliminary Memorandum, Time of Sale Memorandum
and Final Memorandum shall include all documents incorporated by reference
therein on the date hereof.  The terms “supplement”, “amendment” and “amend” as
used herein with respect to the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum or any Additional Written Offering
Communication shall include all documents subsequently filed by the Company with
the Securities and Exchange Commission (the “Commission”) pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are
deemed to be incorporated by reference therein.

1.  Representations and Warranties. The Company represents and warrants to, and
agrees with, you that:

(a)  (i) Each document, if any, filed or to be filed pursuant to the Exchange
Act and incorporated by reference in the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum complied or will comply when so filed in
all material respects with the Exchange Act and the applicable rules and
regulations of the Commission thereunder, (ii) the Time of Sale Memorandum does
not, and at the time of each sale of the Securities in connection with the
offering when the Final Memorandum is not yet available to prospective
purchasers and at the Closing Date (as defined in Section ‎4), the Time of Sale
Memorandum, as then amended or supplemented by the Company, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (iii) any Additional Written
Offering Communication prepared, used or referred to by the Company, when
considered together with the Time of Sale Memorandum, at the time of its use did
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the

2

--------------------------------------------------------------------------------

 

circumstances under which they were made, not misleading, (iv) any General
Solicitation that is not an Additional Written Offering Communication, made by
the Company or by the Initial Purchaser with the consent of the Company, when
considered together with the Time of Sale Memorandum, at the time when made or
used did not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (v) the Preliminary
Memorandum does not contain and the Final Memorandum, in the form used by the
Initial Purchasers to confirm sales and on the Closing Date (as defined in
Section 4), will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, Additional Written Offering Communication or
General Solicitation based upon information relating to any Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through you
expressly for use therein.

(b)  Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows, if any,
furnished to you before first use, the Company has not prepared, used or
referred to, and will not, without your prior consent, prepare, use or refer to,
any Additional Written Offering Communication.

(c)  The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware, has the
corporate power and authority to own or lease its property and to conduct its
business as described in the Time of Sale Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the Company and its subsidiaries, taken
as a whole (a “Material Adverse Effect”).

(d)  Each subsidiary of the Company has been duly organized, is validly existing
and in good standing under the laws of the jurisdiction of its organization (to
the extent such concepts are applicable under such laws), has the corporate
power and authority to own its property and to conduct its business to the
extent described in the Time of Sale Memorandum and is duly qualified to
transact business and is in good standing (to the extent such concept of good
standing is applicable in such jurisdiction) in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification (to the extent such concepts are applicable under such laws),
except to the extent that the failure to be so qualified or be in good standing
would not, individually or in the aggregate, have a Material Adverse Effect; all
of the issued

3

--------------------------------------------------------------------------------

 

and outstanding shares of capital stock of each subsidiary, other than with
respect to director or qualifying share requirements, of the Company have been
duly and validly authorized and issued, are fully paid and non-assessable and
all such shares, other than with respect to Small Giant Games Oy, are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.

(e)  This Agreement has been duly authorized, executed and delivered by the
Company.

(f)  The authorized capital stock of the Company conforms in all material
respects as to legal matters to the descriptions thereof contained in each of
the Time of Sale Memorandum and the Final Memorandum.

(g)  The shares of Common Stock outstanding prior to the issuance of the
Securities have been duly authorized and are validly issued, fully paid and
non-assessable.

(h)  With respect to the stock options granted pursuant to the stock-based
compensation plans of the Company and its subsidiaries (the “Company Stock
Plans”), each grant of a stock option was made in accordance with the terms of
the Company Stock Plans, and all applicable laws and regulatory rules or
requirements, including all applicable federal securities laws.

(i)  The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
conveyance, re-organization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles relating to enforceability,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or equity
(collectively, the “Enforceability Exceptions”)).

(j)  The maximum number of Underlying Securities initially issuable upon
conversion of the Securities (including the maximum number of additional
Underlying Securities by which the Conversion Rate (as such term is defined in
the Indenture) may be increased upon conversion in connection with a Make-Whole
Fundamental Change or Redemption Notice (as such terms are defined in the
Indenture) and assuming (x) the Company elects, upon each conversion of the
Securities, to deliver solely Underlying Securities, other than cash in lieu of
any fractional shares, in settlement of each such conversion and (y) the Initial
Purchasers exercise their option to purchase the Additional Securities in full)
(such maximum number, the “Conversion Securities”) have been duly authorized and
reserved and, when issued upon conversion of the Securities in accordance with
the terms of the Securities and the Indenture, will be validly

4

--------------------------------------------------------------------------------

 

issued, fully paid and non-assessable, and the issuance of the Underlying
Securities will not be subject to any preemptive or similar rights.

(k)  This Agreement, the Indenture, the Securities and the Capped Call
Confirmations (collectively, the “Transaction Documents”) have been duly
authorized by the Company.

(l)  The Indenture has been duly authorized by the Company and, when executed
and delivered by the Company on or prior to the Closing Date (assuming due
authorization, execution and delivery by the Trustee), will be a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, subject to the Enforceability Exceptions.

(m)  The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Transaction Documents will not contravene
any provision of (i) applicable law, (ii) the certificate of incorporation or
bylaws of the Company, (iii) any agreement or other instrument binding upon the
Company or any of its subsidiaries that is material to the Company and its
subsidiaries, taken as a whole, or (iv) any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
subsidiary, except that in the case of clauses (iii) or (iv) as would not have a
Material Adverse Effect, or materially affect the ability of the Company to
perform its obligations under the Transaction Documents, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under the Transaction Documents, except such as may (a) have previously been
obtained or (b) be required by the securities or Blue Sky laws of the various
states in connection with the offer and sale of the Securities.

(n)  The Company is not (i) in violation of its certificate of incorporation or
bylaws; (ii) in default, and no event has occurred that, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company is subject; or
(iii), to its knowledge, in violation of any law or statute or any judgment,
order, rule or regulation of any court or arbitrator or governmental or
regulatory authority, except, in the case of clauses (ii) and (iii) above, for
any such default or violation that would not, individually or in the aggregate,
have a Material Adverse Effect.

(o)  There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum.

5

--------------------------------------------------------------------------------

 

(p)  There are no legal or governmental proceedings pending or, to the Company’s
knowledge, threatened, to which the Company or any of its subsidiaries is a
party or to which any of the properties of the Company or any of its
subsidiaries is subject (i) other than proceedings accurately described in all
material respects in the Time of Sale Memorandum and proceedings that would not
have a Material Adverse Effect, or materially affect the power or ability of the
Company to perform its obligations under the Transaction Documents or to
consummate the transactions contemplated by the Time of Sale Memorandum or (ii)
that would be required to be described in the Time of Sale Memorandum and the
Final Memorandum if either were a prospectus included in a registration
statement on Form S-3 that are not so described in all material respects in the
Time of Sale Memorandum and the Final Memorandum; and there are no statutes,
regulations, contracts or other documents that would be required to be disclosed
in the Time of Sale Memorandum and the Final Memorandum if either were a
prospectus included in a registration statement on Form S-3 that are not so
described in all material respects in the Time of Sale Memorandum and the Final
Memorandum.

(q)  The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
under clauses (i), (ii) or (iii) above would not, singly or in the aggregate,
have a Material Adverse Effect.

(r)  There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect.

(s)  The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof and the transactions
contemplated by the Capped Call Confirmations as described in the Final
Memorandum will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(t)  Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act) of the Company has directly, or through

6

--------------------------------------------------------------------------------

 

any agent, (i) sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) which
is or will be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the Securities, (ii) made
any General Solicitation that is not an Additional Written Offering
Communication other than General Solicitations listed on Schedule II hereto or
those made with the prior written consent of the Representatives, or (iii)
offered, solicited offers to buy or sold the Securities in any manner involving
a public offering within the meaning of Section 4(a)(2) of the Securities Act.

(u)  Assuming compliance by the Initial Purchasers with the provision of Section
7 of this Agreement, it is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchasers in the manner contemplated
by this Agreement to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended.

(v)  The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(w)  (i) None of the Company or its subsidiaries or controlled affiliates, or
any director, officer, or employee thereof, or, to the Company’s knowledge, any
agent or representative of the Company or of any of its subsidiaries or
controlled affiliates, has taken or will take any action in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment,
giving or receipt of money, property, gifts or anything else of value, directly
or indirectly, to any government official (including any officer or employee of
a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) (“Government Official”) in order to influence
official action, or to any person in violation of any applicable anti-corruption
laws; (ii) the Company and its subsidiaries and controlled affiliates have
conducted their businesses in compliance with applicable anti-corruption laws
and have instituted and maintained and will continue to maintain policies and
procedures reasonably designed to promote and achieve compliance with such laws
and with the representations and warranties contained herein; and (iii) neither
the Company nor its subsidiaries will use, directly or indirectly, the proceeds
of  the offering in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of any applicable anti-corruption laws.

(x)  The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of

7

--------------------------------------------------------------------------------

 

jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

(y)  (i) None of the Company, any of its subsidiaries, or any director, officer,
or employee thereof, or, to the Company’s knowledge, any agent, affiliate or
representative of the Company or any of its subsidiaries, is an individual or
entity (“Person”) that is, or is owned or controlled by one or more Persons that
are:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), or

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria).

(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as initial
purchaser, advisor, investor or otherwise).

(iii) For the past five years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not knowingly
engage in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

(z)  Subsequent to the respective dates as of which information is given in each
of the Preliminary Memorandum, the Time of Sale Memorandum and the Final
Memorandum, (i) the Company and its subsidiaries, taken as a whole, have not
incurred any material liability or obligation, direct or contingent, nor entered
into any material transaction, (ii) the Company has not purchased any of its
outstanding capital stock other than from its employees or other service

8

--------------------------------------------------------------------------------

 

providers in connection with the termination of their service, nor declared,
paid or otherwise made any dividend or distribution of any kind on its capital
stock other than ordinary and customary dividends, and (iii) there has not been
any material change in the capital stock, short-term debt or long-term debt of
the Company and its subsidiaries, taken as a whole, except in each case as
described in each of the Preliminary Memorandum, the Time of Sale Memorandum and
the Final Memorandum, respectively.

(aa)  Except as disclosed in the Time of Sale Memorandum, there are no
contracts, agreements or understandings between the Company and any person that
would give rise to a valid claim against the Company or any Initial Purchaser
for a brokerage commission, finder’s fee or other like payment in connection
with the offering of the Securities contemplated hereby.

(bb)  The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them that is material to the business of the Company and its
subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances and defects, except such as are described in the Time of Sale
Memorandum or such as do not materially detract from the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and, to the Company’s knowledge, enforceable leases with
such exceptions as are not material and do not materially interfere with the use
made and proposed to be made of such property and buildings by the Company and
its subsidiaries, in each case except as described in the Time of Sale
Memorandum.

(cc)  The Company and its subsidiaries own or possess, or can reasonably
promptly acquire on commercially reasonable terms, all patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them, except where the
failure to own, possess or acquire any of the foregoing, individually or in the
aggregate, would not have a Material Adverse Effect, and neither the Company nor
any of its subsidiaries has received any notice of infringement of or conflict
with asserted rights of others with respect to any of the foregoing which,
individually or in the aggregate, would have a Material Adverse Effect.

(dd)  No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Time of Sale Memorandum, or, to
the knowledge of the Company, is imminent.

(ee)  Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, there have been no breaches, or

9

--------------------------------------------------------------------------------

 

outages or unauthorized uses of or access to, the Company’s and its
subsidiaries’ information technology assets and equipment, computers, systems,
networks, hardware, software, websites, applications, and databases
(collectively, “IT Systems”) or any data (including all personal, personally
identifiable, sensitive, confidential or regulated data (collectively, “Personal
Data”)) stored or maintained on such IT Systems. The Company and each of its
subsidiaries have complied, and are presently in compliance, in all material
respects, with its privacy policies and third-party obligations, as well as all
applicable laws, rules and regulations, regarding the privacy and security of
the Company’s and its subsidiaries’ IT Systems and Personal Data and the
collection, use, transfer, storage, protection, disposal and disclosure by the
Company and its subsidiaries of Personal Data.

(ff)  The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, in the Company’s reasonable judgement, prudent and customary in
the businesses in which they are engaged; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, except as
described in the Time of Sale Memorandum.

(gg)  The Company and its subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to obtain such certificates, authorizations or permits, individually or
in the aggregate, would have a Material Adverse Effect, and neither the Company
nor any of its subsidiaries has received any written notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, individually or in the aggregate, would have a
Material Adverse Effect, except as described in the Time of Sale Memorandum.

(hh)  The Company has not taken, directly or indirectly, any action designed to
or that could reasonably be expected to cause or result in (x) any stabilization
or manipulation of the price of the Securities or the Underlying Securities or
(y) a violation of Regulation M under the Exchange Act (“Regulation M”) in
connection with the distribution of the Securities contemplated hereby.

(ii)  The Company and its subsidiaries, taken as a whole, maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity in all material respects with
U.S. generally accepted accounting principles (“U.S. GAAP”) and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with

10

--------------------------------------------------------------------------------

 

management’s general or specific authorization; (iv) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (v) the
interactive data in eXtensible Business Reporting Language, if any, included or
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum and the Final Memorandum is accurate. Except as described in the Time
of Sale Memorandum, since the end of the Company’s most recent fiscal year for
which audited financial statements are available, (i) no material weakness in
the Company’s internal control over financial reporting (whether or not
remediated) has occurred and (ii) no change in the Company’s internal control
over financial reporting has occurred that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(jj)  Except as described in the Time of Sale Memorandum or the Final
Memorandum, the Company has not sold, issued or distributed any shares of Common
Stock during the six-month period preceding the date hereof, including any sales
pursuant to Rule 144A under, or Regulation D or S of, the Securities Act, other
than shares issued pursuant to employee benefit plans, qualified stock option
plans or other employee compensation plans or pursuant to outstanding options,
rights or warrants.

(kk)  The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement or have requested extensions thereof (except where the failure to file
would not, individually or in the aggregate, have a Material Adverse Effect) and
have paid all taxes required to be paid thereon (except for cases in which the
failure to file or pay would not have a Material Adverse Effect or except as
currently being contested in good faith and for which reserves required by U.S.
GAAP have been created in the financial statements of the Company), and no tax
deficiency has been determined adversely to the Company or any of its
subsidiaries which remains unpaid and has had nor does the Company nor any of
its subsidiaries have any notice or knowledge of any tax deficiency which
remains unpaid and could reasonably be expected to have a Material Adverse
Effect.

(ll)  Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in the
Preliminary Memorandum, the Time of Sale Memorandum and the Final Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.

(mm)  “Lock-up” agreements between the Company and each executive officer and
director of the Company relating to sales and certain other dispositions of
shares of Common Stock or certain other securities in the form of Exhibit A
hereto are in full force and effect as of the date hereof and shall be in full
force and effect as of the Closing Date.

11

--------------------------------------------------------------------------------

 

(nn)  The consolidated financial statements (including the related notes
thereto) of the Company and Small Giant Games Oy, included in the Preliminary
Memorandum, the Time of Sale Memorandum and the Final Memorandum comply in all
material respects with the applicable requirements of the Securities Act and
present fairly in all material respects the consolidated financial position of
the Company and its subsidiaries and of Small Giant Games Oy as of the dates
indicated and the results of their operations and cash flows for the periods
specified. Such financial statements have been prepared in all material respects
in conformity with U.S. GAAP applied on a consistent basis throughout the
periods covered thereby. The other financial information included in the
Preliminary Memorandum, the Time of Sale Memorandum and the Final Memorandum has
been derived from the accounting records of the Company and its subsidiaries and
presents fairly in all material respects the information shown thereby. The pro
forma financial information and the related notes thereto included in the
Preliminary Memorandum, the Time of Sale Memorandum and the Final Memorandum
have been prepared in accordance with the applicable requirements of the
Securities Act and the assumptions underlying such pro forma financial
information are reasonable and are set forth or incorporated by reference in the
Preliminary Memorandum, the Time of Sale Memorandum and the Final Memorandum.

(oo)  The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

2.  Agreements to Sell and Purchase.  The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Firm Securities set forth in
Schedule I hereto opposite its name at a purchase price of 97.6% of the
principal amount thereof (the “Purchase Price”) plus accrued interest, if any,
to the Closing Date.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to $90,000,000
principal amount of Additional Securities at the Purchase Price, plus accrued
interest, if any, to the date of payment and delivery. You may exercise this
right on behalf of the Initial Purchasers in whole or from time to time in part
by giving written notice to the Company; provided that the Option Closing Date
(as defined below) shall occur within a period of 13 calendar days from, and
including, the Closing Date (such period, the “Exercise Period”).  Any exercise
notice shall specify the principal amount of Additional Securities to be
purchased by the Initial Purchasers and the date on which such Additional
Securities are to be purchased.  Each purchase date must be within the Exercise
Period and must be at least one business

12

--------------------------------------------------------------------------------

 

day after the written notice is given and may not be earlier than the closing
date for the Firm Securities nor later than five business days after the date of
such notice.  Additional Securities may be purchased as provided in Section ‎4
hereof solely for the purpose of covering sales of securities in excess of the
principal amount of the Firm Securities.  On each day, if any, that Additional
Securities are to be purchased (an “Option Closing Date”), each Initial
Purchaser agrees, severally and not jointly, to purchase the principal amount of
Additional Securities (subject to such adjustments to eliminate fractional
Securities as you may determine) that bears the same proportion to the total
principal amount of Additional Securities to be purchased on such Option Closing
Date as the principal amount of Firm Securities set forth in Schedule I opposite
the name of such Initial Purchaser bears to the total principal amount of Firm
Securities.

3.  Terms of Offering.  You have advised the Company that the Initial Purchasers
will make an offering of the Securities purchased by the Initial Purchasers
hereunder as soon as practicable after this Agreement is entered into as in your
judgment is advisable.

4.  Payment and Delivery.  Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at approximately 10:00 a.m., New York City time, on June 14,
2019, or at such other time on the same or such other date, not later than June
21, 2019, as shall be designated in writing by you.  The time and date of such
payment are hereinafter referred to as the “Closing Date.”

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at approximately 10:00 a.m., New York City time, on the date
specified in the corresponding notice described in Section ‎2 or at such other
time on the same or on such other date, in any event not later than the last day
of the Exercise Period, as shall be designated in writing by you.

The Securities shall be in definitive form or global form, as specified by you,
and registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date or the
applicable Option Closing Date, as the case may be. The Securities shall be
delivered to you on the Closing Date or an Option Closing Date, as the case may
be, for the respective accounts of the several Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Securities to the
Initial Purchasers duly paid, against payment of the Purchase Price therefor
plus accrued interest, if any, to the date of payment and delivery.

5.  Conditions to the Initial Purchasers’ Obligations.  The several obligations
of the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the following conditions:

13

--------------------------------------------------------------------------------

 

(a)  Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i)  there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the securities of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization,” as
such term is defined in Section 3(a)(62) of the Exchange Act; and

(ii)  there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Memorandum provided to the
prospective purchasers of the Securities that, in your judgment, is material and
adverse and that makes it, in your judgment, impracticable to market the
Securities on the terms and in the manner contemplated in the Time of Sale
Memorandum.

(b)  The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed on behalf of the Company by an
executive officer of the Company, to the effect set forth in Section ‎5(a)(i)
and to the effect that the representations and warranties of the Company
contained in this Agreement are true and correct as of the Closing Date and that
the Company has complied with all of the agreements and satisfied all of the
conditions on its part to be performed or satisfied hereunder on or before the
Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c)  The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, outside counsel for the Company, dated the Closing Date, in form
and substance satisfactory to the Representatives.  

(d)  The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Davis Polk & Wardwell LLP, counsel for the
Initial Purchasers, dated the Closing Date, in form and substance satisfactory
to the Representatives.

With respect to Section 5‎(c) above, Wilson Sonsini Goodrich & Rosati,
Professional Corporation, and with respect to Section 5‎(d) above, Davis Polk &
Wardwell LLP may state that their opinions and beliefs are based upon their
participation in the preparation of the Time of Sale Memorandum, the Final
Memorandum and any amendments or supplements thereto and review and discussion
of the contents thereof, but are without independent check or verification,
except as specified.  

14

--------------------------------------------------------------------------------

 

The opinion and negative assurance letter of Wilson Sonsini Goodrich & Rosati,
Professional Corporation described in Section 5‎(c) above shall be rendered to
the Initial Purchasers at the request of the Company and shall so state therein.

(e)  The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Representatives, from
Ernst & Young LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
Initial Purchasers with respect to the financial statements of the Company and
Small Giant Games Oy, and certain financial information contained in or
incorporated by reference into the Time of Sale Memorandum and the Final
Memorandum; provided that a letter with respect to the financial statements of
Small Giant Games Oy shall only be required to be delivered on the date hereof;
provided further that the letter delivered on the Closing Date with respect to
the Company shall use a “cut-off date” not earlier than the date hereof.

(f)  The Initial Purchasers shall have received, on each of the date hereof and
the Closing Date, a certificate signed by the Chief Financial Officer of the
Company, dated respectively as of the date hereof and as of the Closing Date, in
form and substance satisfactory to the Representatives.

(g)  The “lock‑up” agreements, each substantially in the form of Exhibit A
hereto, between you and the executive officers and directors of the Company
relating to sales and certain other dispositions of shares of Common Stock or
certain other securities, delivered to you on or before the date hereof, shall
be in full force and effect on the Closing Date.

(h)  The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.

(i)  A “Listing of Additional Shares Notification” shall have been submitted to
The Nasdaq Stock Market LLC (“Nasdaq”) and Nasdaq shall have completed its
review of such submission.

(j)  The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to you on the applicable Option
Closing Date of the following:

(i)  a certificate, dated the Option Closing Date and signed on behalf of the
Company by an executive officer of the Company, confirming that the certificate
delivered on the Closing Date pursuant to Section ‎5(b) hereof remains true and
correct as of such Option Closing Date;

(ii)  a certificate, dated the Option Closing Date and signed by the Chief
Financial Officer of the Company, substantially in the same

15

--------------------------------------------------------------------------------

 

form and substance as the certificate furnished to the Initial Purchasers
pursuant to Section ‎5(f) hereof;

(iii)  an opinion and negative assurance letter of Wilson Sonsini Goodrich &
Rosati, Professional Corporation, outside counsel for the Company, dated the
Option Closing Date, relating to the Additional Securities to be purchased on
such Option Closing Date and otherwise to the same effect as the opinion and
negative assurance letter required by Section ‎5(c) hereof;

(iv)  an opinion and negative assurance letter of Davis Polk & Wardwell LLP,
counsel for the Initial Purchasers, dated the Option Closing Date, relating to
the Additional Securities to be purchased on such Option Closing Date and
otherwise to the same effect as the opinion and negative assurance letter
required by Section ‎5(d) hereof;

(v)  a letter dated the Option Closing Date, in form and substance satisfactory
to the Initial Purchasers, from Ernst & Young LLP, independent public
accountants, substantially in the same form and substance as the letter
furnished to the Initial Purchasers pursuant to Section ‎5(e) hereof to be
delivered on the Closing Date; provided that such letter to be delivered on the
Option Closing Date shall use a “cut-off date” not earlier than three business
days prior to such Option Closing Date; and

(vi)  such other documents as you may reasonably request with respect to the
good standing of the Company, the due authorization, execution and
authentication of the Additional Securities to be sold on such Option Closing
Date and other matters related to the execution and authentication of such
Additional Securities.

6.  Covenants of the Company.  The Company covenants with each Initial Purchaser
as follows:

(a)  To furnish to you in New York City, without charge, prior to 10:00 a.m. New
York City time on the business day next succeeding the date of this Agreement
and during the period mentioned in Section ‎6(d) or ‎(e), as many copies of the
Time of Sale Memorandum, the Final Memorandum, any documents incorporated by
reference therein and any supplements and amendments thereto as you may
reasonably request.

(b)  Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to you a copy of each such
proposed amendment or supplement and not to use any such proposed amendment or
supplement to which you reasonably object.

16

--------------------------------------------------------------------------------

 

(c)  To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which you reasonably object.

(d)  If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

(e)  If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(f)  To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request, provided that in connection therewith the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction or to subject itself to taxation for doing business
in any jurisdiction.

(g)  Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the preparation of
the

17

--------------------------------------------------------------------------------

 

Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum, any
Additional Written Offering Communication prepared by or on behalf of, used by,
or referred to by the Company and any amendments and supplements to any of the
foregoing, including all printing costs associated therewith, and the delivering
of copies thereof to the Initial Purchasers, in the quantities herein above
specified, (ii) all costs and expenses related to the transfer and delivery of
the Securities to the Initial Purchasers, including any transfer or other taxes
payable thereon, (iii) the cost of printing or producing any Blue Sky or legal
investment memorandum in connection with the offer and sale of the Securities
under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section ‎6(f) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the Blue Sky or legal investment
memorandum; provided that any such legal fees or disbursements do not exceed
$10,000, (iv) any fees charged by rating agencies for the rating of the
Securities, (v) the fees and expenses, if any, incurred in connection with the
listing of the Underlying Securities on The Nasdaq Global Select Market, (vi)
the costs and charges of the Trustee and any transfer agent, registrar or
depositary, (vii) the cost of the preparation, issuance and delivery of the
Securities, (viii) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Securities, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (ix) the document production charges and expenses associated with printing
this Agreement and (x) all other costs and expenses incident to the performance
of the obligations of the Company hereunder for which provision is not otherwise
made in this Section.  It is understood, however, that except as provided in
this Section, Section ‎8, and the last paragraph of Section ‎10, the Initial
Purchasers will pay all of their costs and expenses, including fees and
disbursements of their counsel, transfer taxes payable on resale of any of the
Securities by them and any advertising expenses connected with any offers they
may make.

(h)  Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act) that it controls will sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in the Securities Act) which could be integrated with the sale of
the Securities in a manner which would require the registration under the
Securities Act of the Securities.

18

--------------------------------------------------------------------------------

 

(i)  To furnish you with any proposed General Solicitation to be made by the
Company or on its behalf before its use, and not to make or use any proposed
General Solicitation without your prior written consent.

(j)  While any of the Securities or the Underlying Securities remain “restricted
securities” within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in
Rule 144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

(k)  During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.

(l)  The Company will not, and will not permit any person that is an affiliate
(as defined in Rule 144 under the Securities Act) that it controls at such time
(or has been an affiliate within the three months preceding such time) to,
resell any of the Securities or the Underlying Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

(m)  Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

(n)  For as long as the Securities are outstanding, to use commercially
reasonable efforts to cause to be listed, and maintain the listing of, the
Conversion Securities on The Nasdaq Global Select Market.

(o)  For as long as the Securities are outstanding, to reserve and keep
available at all times, free of preemptive or similar rights, the Conversion
Securities.

(p)  The Company will deliver to each Initial Purchaser (or its agent), on the
date of execution of this Agreement, a properly completed and executed
Certification Regarding Beneficial Owners of Legal Entity Customers, together
with copies of identifying documentation, and the Company undertakes to provide
such additional supporting documentation as each Initial Purchaser may
reasonably request in connection with the verification of the foregoing
Certification.

The Company also agrees that, without the prior written consent of the
Representatives on behalf of the Initial Purchasers, it will not, during the
period ending 90 days after the date of the Final Memorandum ( the “Restricted
Period”), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any

19

--------------------------------------------------------------------------------

 

securities convertible into or exercisable or exchangeable for Common Stock, (2)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of the Common Stock,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise, or (3) file any registration statement with the Commission relating
to the offering of any shares of Common Stock or any securities convertible into
or exercisable or exchangeable for Common Stock.  The foregoing sentence shall
not apply to (a) the sale of the Securities under this Agreement or the issuance
of any Underlying Securities upon conversion thereof, (b) the issuance by the
Company of shares of Common Stock upon the exercise of an option or warrant or
the conversion of a security outstanding on the date hereof, provided that such
option, warrant or security is identified in the Time of Sale Memorandum and the
Final Memorandum, (c) the issuance by the Company of Common Stock or other
securities convertible into or exercisable for shares of Common Stock pursuant
to the Company Stock Plans and the filing of any registration statement
(including but not limited to a registration statement on Form S-8) relating to
the issuance, vesting, exercise, settlement, conversion or resale of any such
Common Stock or other securities, provided that such Company Stock Plans are
described in the Time of Sale Memorandum and the Final Memorandum, (d) the entry
into an agreement providing for the issuance by the Company of shares of Common
Stock or any security convertible into or exercisable for shares of Common Stock
in connection with the acquisition by the Company or any of its subsidiaries of
the securities, business, property or other assets of another person or entity
or pursuant to an employee benefit plan assumed by the Company in connection
with such acquisition, and the issuance of any such securities pursuant to any
such agreement and the filing of any registration statement relating to the
issuance, vesting, exercise, settlement, conversion or resale of any such Common
Stock or other securities, (e) the entry into an agreement providing for the
issuance of shares of Common Stock or any security convertible into or
exercisable for shares of Common Stock in connection with legal settlements,
joint ventures, commercial relationships or other strategic transactions, and
the issuance of any such securities pursuant to any such agreement and the
filing of any registration statement relating to the issuance of any such Common
Stock or other securities; provided that the aggregate number of shares of
Common Stock that the Company may sell or issue or agree to sell or issue
pursuant to clauses (d), and (e) collectively does not exceed 5% of the total
number of shares of Common Stock issued and outstanding immediately following
the completion of the transactions contemplated by this Agreement, and provided,
further, that all such recipients of shares of Common Stock shall execute and
deliver to the Representatives, on or prior to such issuance, a “lock-up”
agreement, substantially in the form of Exhibit A hereto, with respect to the
remaining portion of the Restricted Period, (f) a bona fide gift or donation of
shares of Common Stock or any security convertible into or exercisable for
shares of Common Stock to a charitable trust, foundation or similar entity
(including, without limitation, Zynga.org), (g) the establishment of a trading
plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of shares
of Common Stock, provided that (i) such plan does not provide for the transfer
of Common Stock during the Restricted Period and (ii) to the extent a public
announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by the Company regarding the establishment of such plan, such

20

--------------------------------------------------------------------------------

 

announcement or filing shall include a statement to the effect that no transfer
of Common Stock may be made under such plan during the Restricted Period or (h)
the entry by the Company into the Capped Call Confirmations.

7.  Offering of Securities; Restrictions on Transfer.  (a) Each Initial
Purchaser, severally and not jointly, represents and warrants that such Initial
Purchaser is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”). Each Initial Purchaser, severally and not jointly,
agrees with the Company that (i) it will not solicit offers for, or offer or
sell, such Securities by any General Solicitation, other than a permitted
communication listed on Schedule II hereto, or those made with the prior written
consent of the Company, or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act, and (ii) it will sell such
Securities only to persons that it reasonably believes to be QIBs that, in each
case, in purchasing such Securities are deemed to have represented and agreed as
provided in the Final Memorandum under the captions “Notice to Investors” and
“Transfer Restrictions.”

(b)  The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Indenture, to Xtract Research LLC (“Xtract”), following
completion of the offering, for inclusion in an online research service
sponsored by Xtract, access to which shall be restricted by Xtract to QIBs.

8.  Indemnity and Contribution.  (a) The Company agrees to indemnify and hold
harmless each Initial Purchaser, each person, if any, who controls any Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of any Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Memorandum, the Time of Sale Memorandum, any Additional Written Offering
Communication prepared by or on behalf of, used by, or referred to by the
Company, any General Solicitation made by the Company, any “road show” as
defined in Rule 433(h) under the Securities Act (a “road show”), the Final
Memorandum or any amendment or supplement thereto, or caused by any omission or
alleged omission to state therein a material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, except insofar as such losses, claims, damages or liabilities
are caused by any such untrue statement or omission or alleged untrue statement
or omission based upon information relating to any Initial Purchaser furnished
to the Company in writing by such Initial Purchaser through you expressly for
use therein.

(b)  Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the

21

--------------------------------------------------------------------------------

 

foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through you expressly for use in
the Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication set forth in Schedule II hereto, road show, General
Solicitation set forth in Schedule II hereto, the Final Memorandum or any
amendment or supplement thereto.

(c)  In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section ‎8(a) or ‎8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed in writing to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by the Representatives, in
the case of parties indemnified pursuant to Section ‎8(a), and by the Company,
in the case of parties indemnified pursuant to Section ‎8(b). The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
and third sentences of this paragraph, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement.  No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or

22

--------------------------------------------------------------------------------

 

threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement (x) includes an unconditional release of such
indemnified party from all liability on such claims that are the subject matter
of such proceeding, and (y) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

(d)  To the extent the indemnification provided for in Section ‎8(a) or ‎8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause ‎8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause ‎8(d)(i) above but also the
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and the total discounts and
commissions received by the Initial Purchasers bear to the aggregate offering
price of the Securities. The relative fault of the Company on the one hand and
of the Initial Purchasers on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Initial Purchasers’
respective obligations to contribute pursuant to this Section ‎8 are several in
proportion to the respective principal amount of Securities they have purchased
hereunder, and not joint.

(e)  The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section ‎8 were determined by pro
rata allocation (even if the Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in Section ‎8(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section ‎8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action

23

--------------------------------------------------------------------------------

 

or claim. Notwithstanding the provisions of this Section ‎8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section ‎8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

(f)  The indemnity and contribution provisions contained in this Section ‎8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.

9.  Termination.  The Initial Purchasers may terminate this Agreement by notice
given by you to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, either of the New
York Stock Exchange or the Nasdaq Global Market, (ii) trading of any securities
of the Company shall have been suspended on any exchange or in any
over‑the‑counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (iv) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (v) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets or any calamity or
crisis that, in your judgment, is material and adverse and which, singly or
together with any other event specified in this clause (v), makes it, in your
judgment, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Memorandum or the Final Memorandum.

10.  Effectiveness; Defaulting Initial Purchasers.  This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it has or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one‑tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm

24

--------------------------------------------------------------------------------

 

Securities set forth opposite the names of all such non‑defaulting Initial
Purchasers, or in such other proportions as you may specify, to purchase the
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase on such date; provided that in no event shall
the principal amount of Securities that any Initial Purchaser has agreed to
purchase pursuant to this Agreement be increased pursuant to this Section ‎10 by
an amount in excess of one‑ninth of such principal amount of Securities without
the written consent of such Initial Purchaser. If, on the Closing Date any
Initial Purchaser or Initial Purchasers shall fail or refuse to purchase Firm
Securities which it or they have agreed to purchase hereunder on such date and
the aggregate principal amount of Securities with respect to which such default
occurs is more than one‑tenth of the aggregate principal amount of Firm
Securities to be purchased on such date, and arrangements satisfactory to you
and the Company for the purchase of such Firm Securities are not made within 36
hours after such default, this Agreement shall terminate without liability on
the part of any non‑defaulting Initial Purchaser or of the Company. In any such
case either you or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Time of Sale Memorandum, the Final Memorandum or in any
other documents or arrangements may be effected. If, on an Option Closing Date,
any Initial Purchaser or Initial Purchasers shall fail or refuse to purchase
Additional Securities and the aggregate principal amount of Additional
Securities with respect to which such default occurs is more than one-tenth of
the aggregate principal amount of Additional Securities to be purchased on such
Option Closing Date, the non-defaulting Initial Purchasers shall have the option
to (a) terminate their obligation hereunder to purchase the Additional
Securities to be sold on such Option Closing Date or (b) purchase not less than
the principal amount of Additional Securities that such non-defaulting Initial
Purchasers would have been obligated to purchase in the absence of such
default.  Any action taken under this paragraph shall not relieve any defaulting
Initial Purchaser from liability in respect of any default of such Initial
Purchaser under this Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement (which, for purposes of this Section 10, shall not include termination
by the Initial Purchasers under items (iii)-(v) of Section 9), the Company will
reimburse the Initial Purchasers or such Initial Purchasers as have so
terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Initial Purchasers in connection with this Agreement
or the offering contemplated hereunder.

11.  Entire Agreement.  (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.

25

--------------------------------------------------------------------------------

 

(b)  The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arm’s length, are not
agents of, and owe no fiduciary duties to, the Company or any other person,
(ii) the Initial Purchasers owe the Company only those duties and obligations
set forth in this Agreement and prior written agreements (to the extent not
superseded by this Agreement), if any, and (iii) the Initial Purchasers may have
interests that differ from those of the Company.  The Company waives to the full
extent permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.

12.  Recognition of the U.S. Special Resolution Regimes.  (a) In the event that
any Initial Purchaser that is a Covered Entity becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer from such Initial Purchaser
of this Agreement, and any interest and obligation in or under this Agreement,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.

(b)  In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section a “BHC Act Affiliate” has the meaning assigned to
the term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C.
§ 1841(k). “Covered Entity” means any of the following: (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “U.S.
Special Resolution Regime” means each of (i) the Federal Deposit Insurance Act
and the regulations promulgated thereunder and (ii) Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations promulgated
thereunder.

13.  Counterparts.  This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

14.  Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

26

--------------------------------------------------------------------------------

 

15.  Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

16.  Notices.  All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to you in care of Morgan Stanley & Co. LLC, 1585 Broadway, New York, New
York 10036, Attention: Convertible Debt Syndicate Desk, with a copy to the Legal
Department and in care of BofA Securities, Inc., One Bryant Park, New York, NY
10036, Facsimile: (646) 855-3073, Attention: Syndicate Department, with a copy
to: Facsimile: (212) 230-8730, Attention: ECM Legal; and if to the Company shall
be delivered, mailed or sent to Zynga Inc., 699 Eighth Street, San Francisco,
CA, 94103, Attention:  Chief Financial Officer.

 

27

--------------------------------------------------------------------------------



 

Very truly yours,

ZYNGA INC.

By:

/s/ Gerard Griffin

 

Name: Gerard Griffin

 

Title: Chief Financial Officer  

 

 

Accepted as of the date hereof

Morgan Stanley & Co. LLC
BofA Securities, Inc.

Acting severally on behalf of themselves and the several Initial Purchasers
named in Schedule I hereto.

By:  Morgan Stanley & Co. LLC

By:

/s/ David Oakes

 

Name:  David Oakes

 

Title: Managing Director

 

 

 

By:

BofA Securities, Inc.

By:

/s/ Ric Spencer

 

Name: Ric Spencer

 

Title: Managing Director

 

 

 

 

 

 

 

[Signature Page to Purchase Agreement]

 

 

--------------------------------------------------------------------------------



Schedule I

Initial Purchaser

Principal Amount of Firm Securities to be Purchased

 

 

Morgan Stanley & Co. LLC  

300,000,000

BofA Securities, Inc.  

180,000,000

Goldman Sachs & Co. LLC  

60,000,000

Allen & Company LLC  

30,000,000

Stifel, Nicolaus & Company, Incorporated  

30,000,000

Total:  

600,000,000

 

 

 

I-1

 

--------------------------------------------------------------------------------

 

Schedule II

Permitted Communications

Time of Sale Memorandum

1.  Preliminary Memorandum issued June 10, 2019

2.  Pricing term sheet dated June 11, 2019, attached hereto as Exhibit B

Permitted Additional Written Offering Communications

1.  Investor presentation dated June 10, 2019

2.  Pricing term sheet dated June 11, 2019, attached hereto as Exhibit B

Permitted General Solicitations other than Permitted Additional Written Offering
Communications set forth above

1.  Launch press release dated June 10, 2019

2.  Pricing press release dated June 12, 2019

II-1